DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art
The following is a list of the prior art relied upon in this action.
United States Patents
Patentee
United States Patent 6,265,210
Silley et al.
United States Patent 10,416,072
Skouboe et al.
United States Patent Application Publications 
Patentee
United States Patent Application Publication 2004/0082871 
Bradley
United States Patent Application Publication 2016/0377584
Kitsell et al.
Foreign Patent Publications 
Patentee
Chinese Patent Application Publication 206038653
Xiaoyan
German Patent Application Publication 4438077
Marzluf
Japanese Patent Application Publication 2017-044577
Gomes
Non-Patent Literature
Author
GasAlertMicro 5: 1, 2, 3, 4, and 5 Gas Detectors O2, CO, H2S, PH3, 
SO2, Cl2, NH3, NO2, HCN, ClO2, O3, VOC, and Combustibles
BW Technologies

Claim Observations
Claims 3 and 16 each recite the term "the environment" which does not have antecedent basis.  For examination purposes this term is assumed to be "an environment external to the enclosed gas chamber".  Appropriate clarification is still required by the applicant.
Drawings
The drawings are objected to because the lines do not comply with 37 C.F.R. 1.84(l).  The background in figures 2 and 3 should be removed.  The Chinese text in figure 5 should be removed.  Corrected drawing sheets in compliance with 37 C.F.R. 1.121(d) are required in reply to the action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 U.S.C. § 102
The following are quotations of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitsell et al.
With regard to claims 1 and 2 Kitsell et al. disclose a method and system for calibrating a gas sensor (reference item 3).  The gas sensor is provided in an enclosed gas chamber (reference item 10a) that will be filled with an inert gas such as nitrogen.  See paragraph 68.  The gas sensor must be activated to be in calibration mode.  
Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomes.
With regard to claims 1 and 2 Gomes discloses a method and system for calibrating a gas sensor (reference item 1).  The gas sensor is provided in an enclosed gas chamber (reference item) that will be filled with a standard gas.  The gas sensor must be activated to be in calibration mode.  With regard to claims 3 and 4 Gomes' chamber will be purged of air and filled with the standard gas.  The gas pressure in the chamber will be higher than the environment outside of the chamber.  The gas pressure in the chamber can be adjusted.  With regard to claim 7 Gomes discloses simultaneously calibrating a plurality of sensors.  See paragraphs 33 and 43.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 4, 7-9, 14, 16-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Silley et al. in view of Gomes and Skouboe et al.
With regard to claims 1 and 14 Silley et al. teach a controlled atmosphere system having an enclosed gas chamber (reference item 110 or 210).  Within the gas chamber are a plurality of gas sensors (reference items 225A, 225B, and 225C) for detecting, for example, oxygen, nitrogen, and carbon dioxide.  The controlled atmosphere system can be provided with one or more gas cylinders (reference item 113, 221A, 212B, 212C, or 212D) containing, for example, nitrogen, hydrogen, oxygen, and carbon dioxide.  The controlled atmosphere system can be provided with a controller (reference item 230) to operate various valves (reference item 213A, 213B, 213C, and 213D) as well as other items in order to control the gas content within the gas chamber.  The gas chamber is taught as being filled with a gas having a desired (predetermined) composition.  
Silley et al. do not mention calibrating one or more of the gas sensors.  Gomes discloses a method and system for calibrating a gas sensor (reference item 1).  The gas sensor is provided in an enclosed gas chamber (reference item 4) that will be filled with a standard gas stored in a gas cylinder.  See paragraph 14.  Gomes' chamber will be purged of air and filled with the standard gas.  
Silley et al. do not mention activating the one or more gas sensors in calibration mode.  From Skouboe et al. it is known to activate a gas sensor in calibration mode.  See at least column 2 (lines 28-34 and 48-54).  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Silley et al. with the teachings of Gomes and Skouboe et al. in order to operate one or more of the plurality of gas sensors with in a calibration mode so that the user can calibrate or recalibrate the sensors without requiring that the one or more sensors be removed from the controlled atmosphere system.   
	With regard to claims 3 and 16 Silley et al. teach that the gas chamber's pressure can be greater than the pressure external to the enclosed gas chamber.  Also, the gas pressure in Gomes' enclosed gas chamber will be higher than the environment outside of the chamber.
	With regard to claim 4 both Silley et al. and Gomes teach that the pressure within their respective gas chambers can be adjusted.  
With regard to claims 7 and 22 Gomes teaches simultaneously calibrating a plurality of sensors.  See, for example, paragraphs 33 and 43.
	With regard to claims 8, 9, and 23 official notice is hereby taken that mobile mechanical structures; e.g., wheeled carts, are notoriously old and well-known.  It is obvious to place Silley et al.'s controlled atmosphere system and gas cylinders on a mobile cart so that the controlled atmosphere system can be transported to wherever the user desires.
With regard to claim 17 both Silley et al. and Gomes teach that the gas can be in gas cylinders.
With regard to claim 18 Silley et al. teach the use of controlled valves (reference item (reference item 213A, 213B, 213C, and 213D) as well as other items in order to control the gas content within the gas chamber.
With regard to claims 20 and 21 Silley et al. teach that the controlled atmosphere system has flexible structures; e.g., flexible gloves that are integrated with access ports (reference items 211A and 211B).  Note that the phrase "arranged to facilitate a manual manipulation of the gas detecting device" amounts to an intended use statement.  Silley et al.'s flexible gloves would allow one to manually perform such intended use.
With regard to claim 24 any of Silley et al.'s gas cylinders of Gomes' gas cylinder are standard gas supply cylinders.
Claims 2, 6, and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Silley et al., Gomes, and Skouboe et al. as applied to claims 1 or 14 above, and further in view of Kitsell et al.
With regard to claims 2 and 15 Silley et al. teach a controlled atmosphere system having an enclosed gas chamber with a plurality of gas sensors that can detect, for example, oxygen, nitrogen, and carbon dioxide.  The controlled atmosphere system can be provided with one or more gas cylinders containing, for example, nitrogen (which is an inert gas), hydrogen, oxygen, and carbon dioxide.  Silley et al., Gomes, and Skouboe et al. teach that it is known to calibrate gas sensors in an enclosed gas environment.  Silley et al., Gomes, and Skouboe et al. do not necessarily teach calibrating using the inert gas such as nitrogen.  Kitsell et al. teach a method and system for calibrating a gas sensor (reference item 3) such as an oxygen sensor.  The gas sensor is provided in an enclosed gas chamber (reference item 10a) that will be filled with an inert gas such as nitrogen.  See paragraph 68.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Silley et al., Gomes, and Skouboe et al. with the teachings of Kitsell et al. in order to use an inert gas such as nitrogen for calibrating as this would allow the establishing of the baseline readings (zero gas readings) for the oxygen, hydrogen, and carbon dioxide sensors.
With regard to claim 6 Kitsell et al. teach manually pressing a button to initiate a calibration mode.   It is of now patentable difference as to whether the button is on a control panel or is part of a gas sensor device as the location of the button does not provide any new or unexpected result based on its location.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Silley et al., Gomes, and Skouboe et al. as applied to claims 1 or 14 above, and further in view of Kitsell et al.
With regard to claims 5 and 19 Silley et al., Gomes, and Skouboe et al. teach a method and system for calibrating a gas sensor (reference item 3) that could include an oxygen, nitrogen, and a carbon dioxide sensor.  The gas sensors are provided in an enclosed gas chamber that will be filled with an inert gas such as nitrogen.  From Skouboe et al. it is known to activate a gas sensor in calibration mode.  See at least column 2 (lines 28-34 and 48-54).  
Silley et al., Gomes, and Skouboe et al. do not appear teach initiating the calibration via a wireless controller.  Xiaoyan teach that sensors can be operated via a wireless interface. 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Silley et al., Gomes, and Skouboe et al. with the teachings of Xiaoyan to use the wireless controller so that the sensors can be activated in calibration mode or measuring mode without having to remove the one or more sensors from the gas chamber 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Silley et al., Gomes, Skouboe et al., and Kitsell et al. as applied to claim 2 above, and further in view of BW Technologies and Marzluf.
With regard to claim 10 Silley et al., Gomes, Skouboe et al., and Kitsell et al. teach a method and system for calibrating a gas sensor (reference item 3) that could include an oxygen, nitrogen, and a carbon dioxide sensor.  The gas sensors are provided in an enclosed gas chamber that will be filled with an inert gas such as nitrogen.  
	Silley et al., Gomes, Skouboe et al., and Kitsell et al. do not necessarily teach determining that the gas sensor is malfunctioning based on the result of the calibration process.  First, BW Technologies teach that it is known to calibrate gas sensors including oxygen sensors.  BW Technologies further teach using standard gas mixtures or clean air with 20.9% oxygen as shown on page 35.  If one or more sensors do not span correctly; i.e., they do not meet a prescribed tolerance then it is determined that an error with the one or more sensors has occurred.  Furthermore, Marzluf teaches that it is known to provide an oxygen sensor with memory that stores numerous sensor-specific values including a tolerance.  See, for example, paragraph 10.    
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Silley et al., Gomes, Skouboe et al., and Kitsell et al. with the teachings of BW Technologies and Marzluf in order to replace a the inert gas nitrogen (the zero gas) with a standard gas (clean air at 20.9% oxygen) in order to span the oxygen sensor and then determine that a gas sensor has failed its calibration for the predicable benefit of informing the operator that the gas sensor should be replaced.
	With regard to claim 11 the failure of a sensor to properly zero or span must be based on a predetermined record.  That is, the sensed values must be compared to some record such as the manufacturer's prescribed tolerance in order to determine if the calibration failed.
	With regard to claim 12 one of ordinary skill can program the calibration process to wait any amount of time until recording a detection result.  See also BW Technologies where the calibration process waits for about 30 seconds until spanning, and waits for about two minutes for a full span.  The results of the spanning will be after these time periods.
	With regard to claim 13 one of ordinary skill can flush the gas chamber as often as desired in order to ensure the standard gas is fully removed from the gas chamber.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Silley et al., Gomes, and Skouboe et al. as applied to claim 14 above, and further in view of Bradley.
With regard to claim 25 Silley et al., Gomes, and Skouboe et al. teach a method and system for calibrating a gas sensor (reference item 3) that could include an oxygen, nitrogen, and a carbon dioxide sensor.  The gas sensors are provided in an enclosed gas chamber that will be filled with an inert gas such as nitrogen.  Silley et al., Gomes, and Skouboe et al. do not necessarily teach that any of the sensor are a metal oxide (MOX) sensor.  Bradley, however, teach that it is known that MOX sensors can be used as oxygen sensors.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Silley et al., Gomes, and Skouboe et al. with the teachings of Bradley in order to use a MOX-based sensor as this amount to mere selection of a known sensor for a known purpose and would have the predicable result of allowing oxygen to be sensed.   
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Silley et al. in view of Gomes, Skouboe et al., and Xiaoyan.
With regard to claim 26 Silley et al. teach a controlled atmosphere system having an enclosed gas chamber (reference item 110 or 210).  Within the gas chamber are a plurality of gas sensors (reference items 225A, 225B, and 225C) for detecting, for example, oxygen, nitrogen, and carbon dioxide.  The controlled atmosphere system can be provided with one or more gas cylinders (reference item 113, 221A, 212B, 212C, or 212D) containing, for example, nitrogen, hydrogen, oxygen, and carbon dioxide.  The controlled atmosphere system can be provided with a controller (reference item 230) to operate various valves (reference item 213A, 213B, 213C, and 213D) as well as other items in order to control the gas content within the gas chamber.  The gas chamber is taught as being filled with a gas having a desired (predetermined) composition.  the controlled atmosphere system has flexible structures; e.g., flexible gloves that are integrated with access ports (reference items 211A and 211B).  Note that the phrase "for facilitating a manual manipulation of the plurality of gas detecting devices" amounts to an intended use statement.  Silley et al.'s flexible gloves would allow one to manually perform such intended use.
	Silley et al. do not teach that the sensors can be controlled wirelessly.  Xiaoyan, however, teaches that gas sensors can be controlled wirelessly.  
Silley et al. do not teach a mechanical structure to accommodate the gas chamber, the wireless controller, and the gas supply.  However, official notice is hereby taken that mobile mechanical structures; e.g., wheeled carts, are notoriously old and well-known.  It is obvious to place Silley et al.'s controlled atmosphere system and gas cylinders on a mobile cart so that the controlled atmosphere system can be transported to wherever the user desires.
Silley et al. do not mention calibrating one or more of the gas sensors by filling the gas chamber with an inert gas.  Gomes teaches a method and system for calibrating a gas sensor (reference item 1).  The gas sensor is provided in an enclosed gas chamber (reference item 4) that will be filled with a standard gas stored in a gas cylinder.  See paragraph 14.  Gomes' chamber will be purged of air and filled with the standard gas.  
Silley et al. do not mention activating the one or more gas sensors in calibration mode.  From Skouboe et al. it is known to activate a gas sensor in calibration mode.  See at least column 2 (lines 28-34 and 48-54).  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Silley et al. with the teachings of Gomes, Skouboe et al., and Xiaoyan in order to operate one or more of the plurality of gas sensors in a calibration mode so that the user can calibrate or recalibrate the sensors without requiring that the one or more sensors be removed from the controlled atmosphere system.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855